Citation Nr: 1022543	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  05-31 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for right arm 
disability, to include as secondary to service-connected 
cervical spine disability.

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1981 to 
October 1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and April 2007 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.

In October 2009, the Board remanded the case for additional 
evidentiary development.  The case has now been returned to 
the Board for further appellate action.  

To support his claim, the Veteran submitted additional 
evidence in the form of a medical statement from Dr. A.D.B., 
M.D., in April 2010.  This additional evidence was submitted 
without a waiver of initial consideration by the RO.  
Nevertheless, the Board finds that the instant claim need not 
be remanded to the RO for consideration of the newly-
submitted evidence.  The pertinent issue of record involves 
whether right arm disability is attributable to service or is 
secondary to service-connected cervical spine disability.  
The additional record submitted by the Veteran does not 
address whether there is a nexus between the right arm 
disability and service or the service-connected cervical 
spine disability.  Rather, it shows that the Veteran has been 
receiving continued private medical treatment for his right 
arm disability.  His current treatment through Dr. A.D.B. has 
been previously noted in the records.  Therefore, the Board 
concludes that such records are essentially duplicative of 
those reviewed by the RO at the last adjudication of the 
claim.  See 38 C.F.R. § 20.1304(c) (2009).

In the above-mentioned correspondence dated in April 2010, 
the Veteran asserted entitlement to an increased rating for 
his service-connected lumbar spine disorder and service-
connected cervical spine disorder.  These issues have not yet 
been adjudicated and are referred back to the RO for 
appropriate action.



FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate a 
nexus between a current right arm disability and the 
Veteran's active service.  Such a disability also is not due 
to, the result of, or aggravated by a service-connected 
disability.  

2.  Throughout the rating period on appeal, the Veteran's 
bilateral hearing loss has been manifested, at its most 
limited, by no more than Level I hearing in the right ear and 
Level II hearing in the left ear. 
  

CONCLUSIONS OF LAW

1.  Entitlement to service connection for right arm 
disability, to include as secondary to service-connected 
cervical spine disability, is not warranted.  38 U.S.C.A. §§ 
1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2009).

2.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.1, 4.7, 4.85, 4.86; Diagnostic Code (DC) 6100 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from the VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Where complete notice is not timely 
accomplished, such error may be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a statement of the 
case or supplemental statement of the case, is sufficient to 
cure a timing defect).

Here, VCAA letters were sent to the Veteran in December 2003 
and February 2004 that provided information as to what 
evidence was required to substantiate the claim and the 
division of responsibilities between VA and a claimant in 
developing an appeal.  Additional VCAA letters sent in 
December 2006, November 2009, December 2009, and April 2010 
provided explanation of how disability ratings and effective 
dates are established.  In March 2010, a readjudication 
occurred to cure the timing error.  Moreover, the instant 
decision denies the Veteran's issues on appeal.  Therefore, 
no ratings or effective dates will be assigned.  As such, the 
timing deficiency here is not prejudicial to the Veteran.  
For all of these reasons, no further development is required 
with respect to the duty to notify.

Next, the VA has a duty to assist the Veteran in the 
development of the claims.  This duty includes assisting him 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment and examination.  Moreover, the 
Veteran's statements in support of the claim are of record.  
The Board has carefully reviewed such statements and 
concludes that no available outstanding evidence has been 
identified.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Discussion

Entitlement to Service Connection

The Veteran seeks service connection for right arm 
disability, to include as secondary to service-connected 
cervical spine disability.  

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 and 1131; 38 
C.F.R. § 3.303.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).  It is further noted that additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The Board notes that VA amended its regulation pertaining to 
secondary service connection, effective from October 10, 
2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310).  The new regulation appears to place additional 
evidentiary burdens on claimants seeking service connection 
based on aggravation; specifically, in terms of establishing 
a baseline level of disability for the non-service-connected 
condition prior to the aggravation.  Because the new law 
appears more restrictive than the old, and because the 
Veteran's appeal was already pending when the new provisions 
were promulgated, the Board will consider this appeal under 
the law in effect prior to October 10, 2006.  See, e.g., 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new 
regulations cannot be applied to pending claims if they have 
impermissibly retroactive effects).

The Veteran was examined for military service in August 1981, 
and was found fit for the same.  His service treatment 
records do not reflect any complaints or  treatment for a 
right arm disability during his period of active service.  An 
October 1987 service separation examination was negative for 
any abnormality of the right arm and he denied any problems 
in a report of medical history completed at that time.

Following separation from active duty, private medical 
records from January 2004 to April 2010 show complaints of 
symptoms in the right upper extremity, including  weakness, 
pain, numbness, muscle spasm, and tremor.  Complete 
electrophysiologic studies of the upper extremities in 
September 2004 were essentially unremarkable and showed no 
evidence of active cervical radiculopathy or focal entrapment 
neuropathy of the upper extremities. 

Private medical statements by Dr. ADB, M.D., in November 2004 
and February 2009, opined that the Veteran sustained a fall 
in service in 1983 (which is documented in the record) that 
could have later caused possible compression of his 
sympathetic nerve in the cervical region which led to right 
upper extremity weakness and numbness.  

The Veteran was afforded a VA compensation and pension 
examination in February 2010.  He reported that his right arm 
numbness began in January 2004.  He denied having similar 
numbness prior to that time.  He also provided a history of 
trauma occurring in service when he fell on ice while 
jogging, injuring his left leg and ankle but not causing 
numbness in the right arm.  He reported current symptoms 
including tingling of the right arm; an inability to extend 
his elbow; weakness; and impaired coordination.  The examiner 
reviewed prior Magnetic Resonance Imaging (MRI) of the 
Veteran's spine and performed electromyography (EMG) testing 
and nerve conduction studies.  The examiner diagnosed 
peripheral neuropathy and right carpal tunnel by EMG.  Right 
arm numbness was listed as a problem associated with the 
diagnosis.  The examiner opined that the condition/disability 
of right arm numbness was less likely as not (less than 50/50 
probability) caused by or a result of cervical spine 
disability.  The examiner reasoned that as the EMG showed no 
evidence of right cervical (C5-T1) radiculopathy, there was 
no pathologic evidence to connect the findings on MRI and the 
Veteran's service-connected spine disease to his right arm 
numbness.  The examiner also stated that the Veteran may have 
mild carpal tunnel syndrome on the right that would cause 
some numbness in his hand, but this would be a localized 
problem at the wrist affecting the median nerve and not a 
problem involving his cervical spine.  

First considering the issue of entitlement to service 
connection for a right arm disability on a direct basis, the 
Board finds the preponderance of the evidence is against such 
a claim.  As previously discussed, the Veteran's service 
treatment records do not reflect any complaint of or 
treatment for a right arm disability, and his October 1987 
separation examination was normal.  Additionally, he reported 
to the VA examiner in February 2010 that his right arm 
numbness did not start until January 2004, many years after 
service separation.  Finally, no competent evidence directly 
attributes the Veteran's current right arm neurologic 
symptoms to active service.  Thus, a direct service 
connection claim must fail here. 

The Board now turns to the Veteran's primary assertion, that 
his service-connected cervical spine disability caused or 
aggravated a disability of the right arm.  In support of this 
claim, he has submitted the aforementioned medical statements 
written by Dr. ADB.

The Board acknowledges Dr. ADB's opinion that the Veteran's 
fall in service in 1983 could have later caused possible 
compression of his sympathetic nerve in the cervical region 
which led to right upper extremity weakness and numbness.  
While the conclusions of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  

The Board finds that Dr. ADB's statement is not sufficiently 
conclusive to satisfy the nexus element of the claim.  See 
Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this regard, 
medical evidence that is speculative, general or inconclusive 
in nature cannot support a claim.  See Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 
459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 
(1996).

The VA examiner's opinion that the condition/disability of 
right arm numbness was less likely as not (less than 50 / 50 
probability) caused by or a result of cervical spine 
disability was expressed in definite terms, was offered 
following an objective evaluation of the Veteran, and was 
accompanied by supporting rationale.  Therefore, the Board 
considers the opinion rendered to be the most competent and 
probative evidence of record on the question of whether the 
Veteran's current right arm disability is related to his 
service or service-connected cervical spine disability.  

The Veteran himself has alleged, and testified to his belief, 
that his right arm disability is related to his service-
connected back disorders.  However, as a layperson, he is not 
capable of making medical conclusions; thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Moreover, to the 
extent that the holding in Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007) can be interpreted to enable a lay 
person to speak as to etiology in some limited circumstances 
in which nexus is obvious merely through lay observation, 
such as a fall leading to a broken leg,  the question of 
causation here involves a more complex relationship that the 
Veteran is not competent to address.

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right arm disability.  
Such a disability was not incurred in active military service 
and is not due to, the result of, or aggravated by a service-
connected disability.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1991).

Entitlement to a Compensable Evaluation

The Veteran contends that his service-connected bilateral 
hearing loss warrants a compensable evaluation.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered. See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 
Separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Evaluations of defective hearing are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometric tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 Hertz.  38 C.F.R. § 4.85, DC 6100.  To evaluate the 
degree of disability from defective hearing, the rating 
schedule requires assignment of a Roman numeral designation, 
ranging from I to XI.  Other than exceptional cases, VA 
arrives at the proper designation by mechanical application 
of Table VI, which determines the designation based on 
results of standard test parameters.  Id.  Table VII is then 
applied to arrive at a rating based upon the respective Roman 
numeral designations for each ear.  Id.  See generally 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993) (the 
assignment of a disability rating for hearing loss is a 
"mechanical" process of comparing the audiometric evaluation 
to the numeric designations in the rating schedule).

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral. Each ear 
will be evaluated separately.

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral. 
That numeral will then be elevated to the next higher Roman 
numeral. Each ear will be evaluated separately.

Of record are results from a VA-requested QTC audiological 
evaluation in March 2004.  Test results of pure tone 
thresholds in the right ear at 1000, 2000, 3000, and 4000 
Hertz of 20, 25, 80, and 75 decibels, respectively, for an 
average of 50 decibels.  Pure tone thresholds measured in the 
left ear at 1000, 2000, 3000, and 4000 Hertz were 20, 20, 30, 
and 35 decibels, respectively, with an average of 26 
decibels.  Speech discrimination scores were reported as 92 
percent in both ears.   These results do not show that any 
exceptional pattern of hearing impairment as contemplated 
under 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the March 2004 
measurements results in assignment of Roman Numeral I for the 
right ear and Roman Numeral I for the left ear for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 38 
C.F.R. § 4.85.

The Veteran was next afforded a VA audiologic examination in 
January 2007.  At that time, audiometric testing showed an 
average puretone threshold of 59 in the right ear and 35 in 
the left, with speech discrimination scores of 86 percent on 
the right and 90 on the left.  Such measurements resulted in 
assignment of Roman Numeral II hearing in each ear, which 
equates to noncompensable hearing loss under Table VII.  The 
audiometric findings did not indicate any exceptional pattern 
of hearing loss.  

Pursuant to the October 2009 remand, the Veteran was afforded 
another VA audiologic evaluation in February 2010.  Test 
results of pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz of 25, 30, 70, and 65 decibels, 
respectively, for an average of 48 decibels.  Pure tone 
thresholds measured in the left ear at 1000, 2000, 3000, and 
4000 Hertz were 25, 25, 35, and 40 decibels, respectively, 
with an average of 31 decibels.  Speech discrimination scores 
were recorded as 92 percent for the right ear and 90 percent 
for the left ear.   These results do not show that any 
exceptional pattern of hearing impairment as contemplated 
under 38 C.F.R. § 4.86.

Application of 38 C.F.R. § 4.85 Table VI to the February 2010 
measurements results in assignment of Roman Numeral I for the 
right ear and Roman Numeral II for the left ear for the 
purpose of determining a disability rating.  This results in 
a non-compensable, or 0 percent, rating under Table VII of 38 
C.F.R. § 4.85.

In conclusion, the results from the audiological testing of 
record do not provide for assigning a compensable evaluation 
for the Veteran's bilateral hearing loss for any time during 
the appeal period.  Alternate consideration of a compensable 
rating based upon exceptional patterns of hearing impairment 
is not in order.  See 38 C.F.R. § 4.86. 

The Board calls attention to Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), in which the Court held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  In this 
case, the VA examiner in February 2010 considered the impact 
of the Veteran's hearing loss on his daily life.  It was 
noted that he had difficulty hearing in meetings, talking on 
the phone, and conversing at group gatherings.  He also had 
diminished effectiveness on the job because of his trouble at 
hearing various hums, noises and sounds that could indicate 
caution warnings.  He also misunderstood job instructions at 
times due to his hearing loss.  However, despite such 
problems, the Veteran's hearing loss is nevertheless most 
nearly approximated by the currently assigned noncompensable 
evaluation, based on the audiometric results as detailed 
thoroughly above.

In sum, there is no basis for assignment of a compensable 
evaluation for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Extraschedular consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance; however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Veteran contends that his hearing continues to 
deteriorate to the point of requiring hearing aids in both 
ears permanently.  He further notes that the hearing aids do 
not compensate for his difficulty in understanding general 
conversations.  However, the Board is of the opinion that the 
Rating Schedule measures and contemplates these aspects of 
his hearing loss disability.  Indeed, higher evaluations 
exist for the claimed disability, but the criteria associated 
therewith have not been met in this case.  As such, 
extraschedular consideration is not warranted.  Therefore, 
referral for extraschedular consideration is not required 
here.  


ORDER

Entitlement to service connection for right arm disability is 
denied.

Entitlement to a compensable evaluation for bilateral hearing 
loss is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


